Citation Nr: 0103005	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the veteran's cause 
of death.  

2. Entitlement to dependency and indemnity compensation, 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1, 1945, and from December 2, 1945 to December 1948.  He was 
a German Prisoner of War from December 1944 to May 1945.  He 
died in February 1998 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant's claim seeking 
entitlement to service connection for the veteran's cause of 
death on the basis that it was not well grounded.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board finds that further development is 
necessary.  A review of the evidence of record shows that 
only a few service medical records have been associated with 
the veteran's claims file, including a radiologic report 
dated in September 1945 and a separation examination report 
dated in November 1945.  In the November 1998 rating 
decision, the RO noted that the evidence included service 
medical records for the period from April 1944 to November 
1945.  However, the evidence of record contains an Honorable 
Discharge certificate which shows that the veteran also 
served in the Army from December 2, 1945, to December 1, 
1948.  It does not appear that the RO has requested, 
obtained, and considered the veteran's service medical 
records for this second period of service.  The RO should 
attempt to obtain all of the veteran's service medical 
records.

Further, the veteran indicated in a statement dated in July 
1990 that he was not only treated at the VA Medical Center in 
Houston, but also at the VA Medical Center in Waco in 1987.  
In addition, in a statement from the appellant dated in 
December 1998, she questioned whether the RO had obtained and 
considered the veteran's medical records from the VA Medical 
Center in Waco.  A review of the evidence of record shows 
numerous treatment records from the VA Medical Center in 
Houston.  It does not appear that the veteran's claims file 
contains medical records from the VA Medical Center in Waco.  
Such records should be requested.

Additionally, the certificate of death notes that the veteran 
died on February 2, 1998, in Tomball Regional Hospital.  
Those records are not in the veteran's claims file and the RO 
should take the appropriate action to try to obtain them.

Finally, the evidence does not indicate whether the veteran 
was receiving Social Security disability benefits.  If he 
was, the RO should request those records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the appellant 
and inquire whether the veteran had been 
in receipt of Social Security Disability 
benefits.  If so, the RO should take the 
appropriate action to obtain those 
records.  

2.  In addition, the RO should contact 
the appellant and advise her to obtain 
the medical records of treatment of the 
veteran at Tomball Regional Hospital, 
particularly in February 1998, or to 
complete a consent form for the RO to 
request the veteran's medical records 
from that private medical facility.  

3.  The RO should attempt to obtain 
copies of all of the veteran's service 
medical records for his periods of active 
duty extending from March 1944 to 
December 1948.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


